Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the claims filed on 06/19/2020.
Claims 1-20 are pending in this Office Action.	

Priority
3.	Acknowledgement is made of applicant’s continuation claim of U.S. Patent Application No. 15/699,892 filed on September 8, 2017, now Patent No. 10,693,860.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 6/19/2020, 10/15/2020, 6/3/2021, and 12/17/2021 have been considered by the Examiner.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-2 and 8-9 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 1 respectively of U.S. Patent No. 10,693,860. Although the claims at issue are not identical, they are claims 1-2 and 8-9 of the instant application are obvious over claims 10 and 1 respectively of U.S. Patent No. 10,693,860 in view of Malakapalli et al. (US 2011/0153716).  Claims 1 and 10 of Patent No. 10,693,860 do not disclose but Malakapalli discloses communicating, by the device, the modified server redirect packet to the client (Paragraph [0034]: redirector feeds the packet containing redirection token to the client device).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Patent 10,693,860 with Malakapalli’s teaching of communicating, by the device, the modified server redirect packet to the client because the result would be predictable and resulted in communicating the modified server redirect packet to the client.
Instant Application 16/906,783
Patent 10,693,860
1. A method comprising: 


receiving, by a device, a remote desktop protocol (RDP) request from a client to connect to one of a plurality of servers; 

[2. The method of claim 1, wherein the device is intermediary to the client and the plurality of servers.]






receiving, by the device, a server redirect packet generated by a first server of the plurality of servers selected responsive to the RDP request, the server redirect packet identifying a second server from the plurality of servers to which the client is to connect; 




communicating, by the device, the modified server redirect packet to the client.


8. A system comprising: one or more processors, couple to memory and configured to: 

[9. The system of claim 8, wherein the device is intermediary to the client and the plurality of servers.]

receive a remote desktop protocol (RDP) request from a client to connect to one of a plurality of servers; and 






receive a server redirect packet generated by a first server of the plurality of servers selected responsive to the RDP request, wherein the server redirect packet identifies a second server from the plurality of servers to which the client is to connect; and

wherein the one or more processors are configured to: modifying the server redirect packet to cause the client to send a second request for connecting with the second server; and 

communicate the modified server redirect packet to the client.



receiving, by a device intermediary between at least one client and a plurality of servers, a remote desktop protocol (RDP) request from a first client of the at least one client to connect to one of the plurality of servers, the RDP request including a token;


causing a load-balancer of the plurality of servers to modify or remove the token of the RDP request, responsive to presence of a session directory; 

receiving, by the device, a server redirect packet generated by a first server of the plurality of servers that is selected by the load-balancer responsive to the RDP request, the server redirect packet indicating a target server identified from the plurality of servers by the session directory, to which the first client is to connect; and 






1. A system for connecting to a server of a plurality of servers, the system comprising: 

a device intermediary between at least one client and a plurality of servers, the device comprising memory and at least one processor configured to: 
receive a remote desktop protocol (RDP) request from a first client of the at least one client to connect to one of the plurality of servers, the RDP request including a token; 
cause a load-balancer of the plurality of servers to modify or remove the token of the RDP request, responsive to presence of a session directory; 

receive a server redirect packet generated by a first server of the plurality of servers that is selected by the load-balancer responsive to the RDP request, the server redirect packet indicating a target server identified from the plurality of servers by the session directory, to which the first client is to connect; and 
cause the server redirect packet to be modified to cause the first client to send a redirected connection request packet for connecting with the target server. 

    

    



Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 7, 9, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a. Claim 7 recites: “The method of claim 6, wherein the security token…” which has antecedent basis issue.  Claim 7 depends from claim 6 which depends from claim 1.  However, neither claim 1 nor claim 6 recites ‘security token’.  The Examiner notices that claim 5 recites ‘security token’.  For purpose of examination, the Examiner assumes claim 7 depends from claim 5.
	Similar analysis and assumption are applied to claims 14 and claim 20.  Therefore, claim 14 is assumed to depend from claim 12 and claim 20 is assumed to depend from claim 18.
	b. Claim 9 recites “The system of claim 8, wherein the device is intermediary to the client and the plurality of servers” which is ambiguous because no device has been mentioned in claim 8 which claim 9 depends from.  For purpose of examination, Examiner assumes the device cited in claim 9 containing the claimed processors and memory in claim 8.
	Appropriate corrections are required.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Malakapalli et al. (US 2011/0153716), hereinafter “Malakapalli” in view of Maloo (US 2014/0006479), hereinafter “Maloo”.
Regarding claim 9, Malakapalli discloses a system comprising: one or more processors, couple to memory (Fig. 3 with associated text and paragraph [0032]: Redirector device 508 includes a processor and a memory) and configured to: 
receive a remote desktop protocol (RDP) request from a client to connect to one of a plurality of servers (paragraph [0024]: remote computing device sends a request to connect to a server. Fig. 6 with associated text and paragraph [0045]: “At block 802, a request is received from the client device 502 to connect to one of the virtual desktop 518(a-n)); and 
receive a server redirect packet generated by [a first server of the plurality of servers selected responsive to the RDP request], wherein the server redirect packet identifies a second server from the plurality of servers to which the client is to connect (paragraphs [0024]-[0026] and [0034]: redirector supplies a packet containing an IP address of a selected virtual desktop that is available for the client device to connect); and 
wherein the one or more processors are configured to: modifying the server redirect packet to cause the client to send a second request for connecting with the second server; and communicate the modified server redirect packet to the client (paragraph [0026]: “The client computer examines a redirector token in a remote desktop protocol (RDP) packet. The client computer connects to one of the many virtual desktops based on information contained in the redirector token. Use of the redirector token enables integration of the session hosted with one or more virtual machines (VMs) (or terminal servers) with the existing terminal session deployment model. The client computer, using the token, can be appropriately directed to either a virtual desktop or terminal session.” Paragraph [0034]: redirector feeds the packet containing redirection token to the client device.)
Malakapalli does not explicitly disclose the server redirect packet is generated by the first server.  However, redirecting generated by a first/initially selected entity is well known in the art before the effective filing date of the claimed invention and Maloo’s teaching is an example (Abstract and paragraph [0014]: proxy server-initially selected device- redirects content request to content origin server)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Malakapalli’s teaching of modifying RDP token with Maloo’s teaching of redirecting generated by a first/initially selected entity because the result would be predictable and resulted in having redirect packet generated by the first server.
Regarding claim 9, Malakapalli and Maloo disclose the system of claim 8, wherein the device is intermediary to the client and the plurality of servers (Malakapalli, Fig. 3 with associated text: Redirector device 508).
Regarding claim 10, Malakapalli and Maloo disclose the system of claim 8, wherein the one or more processors are further configured to communicate the RDP request to a load balancer which selects the first server from the plurality of servers (Malakapalli, Fig. 3 with associated text and paragraph [0024]: Redirector communicates with Broker 528-load balancer to select server).
Regarding claim 11, Malakapalli and Maloo disclose the system of claim 8, wherein the second server is selected based at least on the client having an existing RDP session with the second server (Malakapalli, paragraphs [paragraphs [0003] and [0050]: selecting a server based on a preexisting session. Maloo, abstract and paragraph [0014]: client side redirection. The combination of Malakapalli and Maloo’s teaching would result in a predictable result of selecting the second server based on the client having an existing RDP session with the second server).
Regarding claim 12, Malakapalli and Maloo disclose the system of claim 8, wherein the one or more processors are further configured to modify the server redirect packet to include a security token for connecting to the second server (Malakapalli, paragraph [0034]: redirector token indicates an IP address of the selected virtual desktop).
Regarding claim 13, Malakapalli and Maloo disclose the system of claim 8, wherein the one or more processors are further configured to modify the server redirect packet to cause the client to connect to an existing RDP session of the client on the second server (Malakapalli, paragraphs [paragraphs [0003] and [0050]: selecting a server based on a preexisting session.)
Regarding claim 14, Malakapalli and Maloo disclose the system of claim 13, wherein the security token is different in at least part from a token included with the RDP request (Malakapalli, paragraphs [0024]-[0026] and [0030]-[0034]: request sent from the remote computing device is considered as a token which does not have information of a specific sever.  Redirector token has IP address of the virtual desktop selected for the remote computing device to connect to).
Regarding claims 1-7, they claim similar subject matters to claims 8-14 respectively; therefore, claims 1-7 are rejected at least for the same reasons as claims 8-14 respectively.  
Regarding claims 15-20, they claim similar subject matters to claims 8, 10-14 respectively; therefore, claims 15-20 are rejected at least for the same reasons as claims 8, 10-14 respectively.

Conclusion	
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

/THANH T LE/Examiner, Art Unit 2495                 

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495